In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00023-CV
                                                ______________________________
 
 
                             IN THE MATTER OF THE
MARRIAGE OF
ENESHA TANSHELL THOMPSON
CARPENTER
AND KEVIN JAMESON
CARPENTER AND
IN THE INTEREST OF A CHILD
 
 
                                                                                                  

 
 
                                       On Appeal from the 321st
Judicial District Court
                                                             Smith County, Texas
                                                         Trial Court
No. 09-2331-D
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Kevin
Jameson Carpenter filed his notice of appeal pro se March 3, 2010.[1]
            The
clerk’s record was filed April 8, 2010. 
No timely request was made in writing at or before the time for
perfecting the appeal for the preparation of a reporter’s record, as required
by Tex. R. App. P. 34.6.  Therefore, appellant’s brief was due June 4,
2010.  
            When
neither a brief nor a motion to extend time for filing the same had been filed
by June 24, 2010, we contacted appellant by letter and informed him that
if a brief had not been filed by July 9, 2010, the appeal would be subject to
dismissal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
            No
brief has been filed, and appellant has taken no other action in pursuit of his
appeal.  Pursuant to Tex. R. App. P. 42.3(b), we dismiss
this appeal for want of prosecution.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          July 26, 2010
Date Decided:             July 27, 2010
 




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann.
§ 73.001 (Vernon 2005).